Wocl Leydon..

80 Fourth Street, Stamford, CT 06905
Tel: (203) 333-3339 | Fax: (203) 324-1407 | Juris No. 106151

 

 

Case 3:20-cv-01101-MPS Document 1-2 Filed 08/04/20 Page 1 of 7

RETURN DATE: AUGUST 11, 2020 : SUPERIOR COURT
JAMES MARRON : J.D. OF NEW HAVEN
V. : AT NEW HAVEN
WALMART, INC.; WALMART

STORES EAST, LP and WAL-MART
REAL ESTATE BUSINESS TRUST : JULY 6, 2020

COMPLAINT

1) The Plaintiff, James Marron, is a resident of the Town of Wallingford,
Connecticut.

2) The Defendant, Walmart, Inc., is a corporation duly organized under the laws of
the State of Delaware with a principal place of business located at 708 SW 8" Street,
Bentonville, Arkansas operating a Walmart Supercenter, Store #2371, located at 844 N
Colony Road, Wallingford, Connecticut,

3) The Defendant, Walmart Stores East, LP, is a foreign limited partnership duly
organized under the laws of the State of Delaware with a principal place of business
located at 708 SW 8" Street, Bentonville, Arkansas operating a Walmart Supercenter,

Store #2371, located at 844 N Colony Road, Wallingford, Connecticut.

 
Wocl Leydon..

80 Fourth Street, Stamford, CT 06905
Fel: (203} 333-3339 | Fax: (203) 324-1407 | Juris No. 106151

 

 

Case 3:20-cv-01101-MPS Document 1-2 Filed 08/04/20 Page 2 of 7

4) The Defendant, Wal-Mart Real Estate Business Trust, is a foreign statutory trust
duly organized under the laws of the State of Delaware which owns real property
located at 844 N Colony Road, Wallingford, Connecticut.
5) At all times material hereto, the Defendants, Walmart, Inc. Walmart Stores East,
LP and Wal-Mart Real Estate Business Trust owned, controlled, possessed, managed
and/or maintained the aforementioned premises and had a duty to keep the premises
reasonably safe for all who entered onto the premises such as the Plaintiff.
6) On or about August 5, 2018, as the Plaintiff was walking across the parking lot
of the premises the Plaintiff was caused to fall due to a protruding steel sign post,
causing the injuries and damages hereinafter set forth.
7) As a result of said occurrence, the Plaintiff received and suffered from the
following severe, disabling, painful and permanent injuries which were caused,
aggravated, accelerated or lighted up by said occurrence:

a) Right hand/wrist pain, numbness, tingling and injury;

b) Fractured right wrist;

Cc) Displaced fracture of the distal phalanx of the right little finger requiring
surgery,

d) Right carpal tunnel syndrome requiring surgery;

 
Wocl Leydon..

80 Fourth Street, Stamford, CT 04905
Tel: (203) 333-3339 | Fax:(203) 324-1407 | Juris No. 106151

 

 

Case 3:20-cv-01101-MPS Document 1-2 Filed 08/04/20 Page 3 of 7

d) Multiple contusions, lacerations and abrasions about the hands and legs;
and,

e) Severe shock to the Plaintiff’s entire nervous system.
8) As a further result, the Plaintiff has suffered and will continue to suffer severe

physical and emotional distress, extreme pain and suffering, embarrassment, limitation
of activities, inconvenience, disability, limitation of motion and has been unable to
perform the household, recreational and normal duties, activities and functions as the
Plaintiff did before said occurrence.
9) As a result of said injuries, the Plaintiff was required to expend substantial
sums of money and may be required to expend additional sums of money in the future
for:

a) Medical care and treatment;

b) Physical therapy;

c) Hospitalization;

d) Surgical care and treatment;

e) Therapeutic care and treatment;

f) Pharmaceutical expenses;

g) Medical devices;

 
Wocl Leydon..

80 Fourth Street, Stamford, CT 06905
Tel: (203) 333-3339 | Fax: (203) 324-1407 | Juris No. 106151-

 

 

Case 3:20-cv-01101-MPS Document 1-2 Filed 08/04/20 Page 4 of 7

h) Ambulatory care;
i) Radiological treatment; and/or,
J) Diagnostic treatment.
10) Asa further result, the Plaintiff is fearful and apprehensive of future medical
complications resulting from the aforesaid injuries.
11) Asa further result, the Plaintiff has suffered lost wages and/or a loss of earning
capacity.
12) Said occurrence was due to the negligence and carelessness of the Defendants,
their servants, agents, or employees in one or more of the following ways:
a) In that the Defendant caused, allowed and permitted the parking lot area
to be and remain in a dangerous, defective and unsafe condition;
b) In that the Defendant failed to repair the protruding steel sign post;
c) In that the Defendant failed to remove the protruding steel sign post;
d) In that the Defendant failed to provide a reasonably safe parking lot for
the Plaintiff and others to walk across;

e) In that the Defendant failed to warn the Plaintiff of the protruding steel

sign post;

 
Wocl Leydon..

80 Fourth Street, Stamford, CT 06905
Tel: (203) 333-3339 | Fax: (203) 324-1407 | Juris No. 106154

 

 

Case 3:20-cv-01101-MPS Document 1-2 Filed 08/04/20 Page 5 of 7

f) In that the Defendant failed to make proper and reasonable inspections to
discover the presence of the protruding steel sign post; and/or,

g) In that the Defendant failed to implement a risk management,
maintenance, security and/or inspection system whereby dangerous, unsafe, and
defective walkway surface conditions existing would be quickly ascertained and
remedied.

13) The existence of the protruding steel sign post on the premises was a dangerous,
defective and unsafe condition, which the Defendants either created, knew of or had
their agents, servants or employees used reasonable care and proper diligence, would

have known of.

 

 

Juris No.: 106151

 
Wocl Leydon...

80 Fourth Street, Stamford, CT 06905
Tel: (203) 333-3339 | Fax: (203) 324-1407 | Juris No. 106151

 

 

Case 3:20-cv-01101-MPS Document 1-2 Filed 08/04/20 Page 6 of 7

RETURN DATE: AUGUST 11, 2020 : SUPERIOR COURT
JAMES MARRON : J.D. OF NEW HAVEN
V. : AT NEW HAVEN

WALMART, INC.; WALMART
STORES EAST, LP and WAL-MART
REAL ESTATE BUSINESS TRUST : JULY 6, 2020

STATEMENT OF AMOUNT IN DEMAND
The amount in demand is in excess of FIFTEEN THOUSAND ($15,000.00)

DOLLARS, excluding interest and costs.

THE PLAINTIFF,

  
    

 

 

  

80 Fourth Street
ford, CT 06904
203/333.3
Juris No.: 106151

 
Wocl Leydon..

80 Fourth Street, Stamford, CT 06905
Tel: (203) 333-3339 [| Fax: (203) 324-1407 | Juris No. 106151

 

 

Case 3:20-cv-01101-MPS Document 1-2

RETURN DATE: AUGUST 11, 2020

Filed 08/04/20 Page 7 of 7

SUPERIOR COURT

JAMES MARRON J.D. OF NEW HAVEN

Vv. AT NEW HAVEN

WALMART, INC.; WALMART

STORES EAST, LP and WAL-MART

REAL ESTATE BUSINESS TRUST JULY 6, 2020
PRAYER FOR RELIEF

 

WHEREFORE, the Plaintiff claims:

1. Monetary damages;

2. Any other further relief in law or equity which may appertain.

THE PLAINTIFF,

 

 

203/333.3339
Juris No.: 106151

 
